UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2012 THE HANOVER INSURANCE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-13754 04-3263626 (State or other jurisdiction (Commission File Number) (I.R.S.Employer of incorporation) Identification No.) 440 Lincoln Street, Worcester, Massachusetts 01653 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (508) 855-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01 Other Events. On December 10, 2012, the Company issued the following press release: “The Hanover Insurance Group, Inc. Estimates Impact From Storm Sandy”.The press release is furnished as Exhibit 99.1 to this Current Report and is hereby incorporated by reference in this Item 8.01. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibits are furnished herewith: Exhibit 99.1 Press release dated December 10, 2012 – “The Hanover Insurance Group, Inc. Estimates Impact From Storm Sandy”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Hanover Insurance Group, Inc. (Registrant) Date: December 10, 2012 By: /s/ David B. Greenfield David B. Greenfield Executive Vice President, Chief Financial Officer and Principal Accounting Officer Exhibit Index Exhibit 99.1 Press release dated December 10, 2012 – “The Hanover Insurance Group, Inc. Estimates Impact From Storm Sandy”.
